Citation Nr: 0401629	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  He died in March 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board issued a decision in 
October 2002 that denied the benefit sought on appeal and the 
appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in August 
2003, the Court vacated the Board's October 2002 decision and 
remanded it pursuant to 38 U.S.C.A. § 7252(a).

The Board notes that, in correspondence received in December 
2003, the appellant's attorney raised the issues of 
entitlement to accrued benefits and education benefits.  As 
these matters have not been prepared for appellate review, 
they are referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is presumed to have been exposed to 
herbicides due to active service in Vietnam.

3.  The veteran's chronic lymphocytic leukemia is presumed to 
have been due to herbicide exposure.

4.  A disability of service origin caused, hastened, or 
materially and substantially contributed to the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1103, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.102, 
3.312, 3.156(a), 3.159 and 3.326(a) (2003); 68 Fed. Reg. 
59540 (Oct. 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

First, VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the appellant was informed of 
the evidence needed to substantiate her claim by means of the 
rating decision, the Statement of the Case, and various 
letters from the RO.  These documents informed the appellant 
of the basis for the denial of her claim, of the type of 
evidence that she needed to submit to substantiate her claim, 
and of all regulations pertinent to her claim.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered 
numerous private medical records and obtained two VA medical 
opinions concerning the cause of the veteran's death.  The 
appellant withdrew her request for a personal hearing.

The Joint Motion for Remand approved by the Court in its 
August 2003 decision found that the VA had failed in its duty 
to assist the appellant.  Specifically, the VA had not 
obtained the medical records immediately prior to the 
veteran's death, dated February to March 1999.  Nevertheless, 
the Board finds that a remand to ensure full compliance with 
the VCAA would serve no purpose in this case.  As explained 
further below, the applicable law has changed during the 
course of this appeal.  Consequently, this decision provides 
for a full grant of the benefit sought on appeal and, 
therefore, any VCAA deficiency is not prejudicial to the 
appellant.  

The appellant contends that the veteran's cause of death was 
related to his period of active service.  She believes that 
his chronic lymphocytic leukemia may have been due to Agent 
Orange exposure.  The veteran's service personnel records 
show that he served as a radio operator in Vietnam.  The 
Certificate of Death confirms that the veteran died in March 
1999 due to pulmonary fibrosis as a consequence of chronic 
lymphocytic leukemia.

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  A principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

In relation to the current appeal, medical records from St. 
Mary and Elizabeth Hospital show that the veteran was 
diagnosed with chronic myelogenous leukemia in April 1972.  
An April 1972 report from Everett H. Sanneman, M.D. stated 
that the veteran was disabled due to chronic myelogenous 
leukemia.  Thereafter, the veteran was followed by several 
private medical providers for his leukemia.

Treatment records from Clifford V. Jennings, M.D. dated 
December 1985 through April 1991 show that the veteran's 
leukemia was stable and that he was essentially asymptomatic.  
Records from Charles L. Dannaher, M.D. show that the 
veteran's blood count was stable in March 1992 and March 
1994, although he had had chronic myelogenous leukemia for 
approximately 20 years.  In March 1992, Dr. Dannaher 
commented that the veteran had had no cancer treatment for 
the prior 12 years. 

Records from 1994 through February 1999 show that the veteran 
was followed for his leukemia by Consultants in Blood 
Disorders and Cancer.  In July 1997, bone marrow testing 
performed by Charles D. Webb, M.D. found a recurrence of the 
leukemia.  An August 1997 report from Roger H. Herzig, M.D. 
stated that the veteran had chronic myelogenous leukemia that 
was in the chronic phase.  

Records from Caritas Medical Center dated December 1997 to 
February 1998 include CT scan and chest x-rays that showed 
fibrotic and interstitial changes of the lungs.  Treatment 
records of Kenneth C. Anderson, M.D. show that the veteran 
was followed from April 1998 to February 1999 for 
interstitial lung disease and chronic myeloid leukemia.  

The veteran also received treatment at Jewish Hospital and 
Baptist Hospital East from 1997 until 1999 for pulmonary 
fibrosis, chronic lymphocytic leukemia, and thrombocytopenia.  
In March 1998, the veteran underwent a left thoracoscopy with 
lung biopsy at Jewish Hospital.  His postoperative diagnosis 
was organizing pneumonia.  Chest x-rays from September 1998 
to February 1999 revealed interstitial and fibrotic changes 
and pleural thickening of the lungs.

The veteran was admitted to Baptist Hospital East in February 
1999 due to worsening breathing.  It was noted that he had a 
long history of chronic lymphocytic leukemia diagnosed in 
1972.  He also had pulmonary fibrosis with recent worsening.  
A CT scan of the chest and a chest x-ray found extensive 
interstitial type infiltrates and marked chronic fibrosis 
with marked progression since the previous year.

In July 2001, a VA physician's assistant reviewed the 
veteran's medical records.  She stated that it was unlikely 
that the veteran's chronic lymphocytic leukemia or pulmonary 
fibrosis was related to herbicide exposure or to military 
service.  In February 2002, the Chief, Pulmonary and Critical 
Care Medicine, at the Indianapolis VA Medical Center, 
reviewed the veteran's medical records.  She observed that 
the veteran served on active duty until January 1970 and that 
he was diagnosed with leukemia in April 1972.  Therefore, the 
leukemia manifested itself in symptoms more than one year 
following the veteran's separation from active service.  
There were no reported symptoms during active service; thus, 
it was probable that the disease was not active during 
service.  Finally, the medical expert opined that chronic 
myelogenic leukemia is not related to exposure to Agent 
Orange.

The applicable law provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  See 38 U.S.C.A. § 1116(f).  Therefore, it is 
established that the veteran was exposed to Agent Orange.  
The only remaining question before the Board is whether the 
evidence of record establishes a nexus between the cause of 
death and the exposure to Agent Orange.  The evidence of 
record contains no medical opinion that relates the veteran's 
cause of death to exposure to Agent Orange.  As such, service 
connection on a direct basis is not warranted.  

In addition, diseases such as leukemia are afforded 
presumptive service connection if manifested within one year 
of discharge from active service.  38 C.F.R. §§ 3.307, 3.309 
(2003).  However, the VA medical expert found that the 
leukemia did not manifest during the veteran's period of 
active duty or prior to two years after discharge.  The 
record contains no opinion or evidence in contradiction to 
this opinion.  Accordingly, service connection on a 
presumptive basis pursuant to these regulations is not 
warranted.

Finally, service connection may be presumed for residuals of 
exposure to Agent Orange for veterans who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam War era, and have a disease listed 
at 38 C.F.R. § 3.309(e) (2003).  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  During the course of this appeal, 
38 C.F.R. § 3.309(e) was amended to include chronic 
lymphocytic leukemia as a disease for which presumptive 
service connection was warranted based on herbicide exposure.  
See 68 Fed. Reg. 59540 (Oct. 16, 2003).  As such, service 
connection for the veteran's cause of death may now be 
awarded on a presumptive basis.  The benefit sought on appeal 
is granted.




ORDER

Service connection for the cause of the veteran's death, as 
due to Agent Orange exposure, is granted.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



